Citation Nr: 0533844	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back syndrome with left sacroiliac joint pain and 
degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy secondary to service-connected 
low back syndrome.

3.  Entitlement to a rating in excess of 10 percent for left 
lower extremity radiculopathy secondary to service-connected 
low back syndrome.

4.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 2004 rating decision increased the 
evaluation of the veteran's low back disability from 10 
percent to 20 percent, and denied an increase for the right 
knee.  The veteran appealed the decision related to his low 
back and right knee.  The December 2004 rating decision 
granted service connection for left and right lumbosacral 
radiculopathy with an evaluation of 10 percent each, as part 
of the low back symptomatology, and continued the 20 percent 
evaluation for the low back and the 10 percent evaluation for 
the right knee.  The veteran submitted his timely substantive 
appeal after those decisions.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

At the hearing, the veteran requested leave to submit 
additional medical evidence related to his claim, and he 
waived initial RO review and consideration of the evidence.  
Thus, the Board may consider the evidence without the 
necessity for a remand.  See Disabled American Veterans, et 
al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

A January 2005 report of the veteran's private provider 
reflects the provider's opinion that the veteran is totally 
disabled for any type employment due to the severity of his 
low back disability in light of his age.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2005) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In light of this holding, the Board notes that the 
evidence raises a claim for entitlement to a TDIU rating.  As 
the RO has not addressed such a claim, this matter is hereby 
REFERRED to the RO for appropriate development and action.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's low back disability manifests with 
degenerative disc disease, constant pain, with radiculopathy 
to both lower extremities, limitation of motion, lumbosacral 
spasms, and decreased reflexes in both lower extremities, but 
no evidence of incapacitating episodes.  

3.  Moderate incomplete paralysis of the sciatic nerve in the 
right lower extremity has been more nearly approximated but 
not in the left lower extremity.

4.  The veteran's right knee disability manifests with 
osteoarthritis, as confirmed by limitation of motion with 
pain.  There is no evidence of ankylosis, subluxation, or 
instability.

5.  Limitation of motion on flexion to 30 degrees or less or 
limitation of motion on extension to 10 degrees or more has 
not been more nearly approximated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an evaluation of 40 percent, but 
no more, for low back syndrome, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.71a, Diagnostic Codes 5293, 5295 (in effect prior to 
September 26, 2003), Diagnostic Code 5243 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an evaluation of 20 percent, but 
no more, for right lower extremity radiculopathy, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2005).

3.  The requirements for an evaluation in excess of 10 
percent for left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2005).

4.  The requirements for an increased rating for 
osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the December 2004 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Factual background

Historically, a November 1945 rating decision granted service 
connection for the right knee disability, and an April 1996 
rating decision granted service connection for the low back 
disability as secondary to the right knee disability.  The 
veteran submitted his application for increases in October 
2002.

An October 2002 report of the veteran's private orthopedist 
reflects that the veteran was diagnosed with extensive 
degenerative disc disease of the back and a bad injury of the 
knee, and that he was totally disabled.  The provider related 
that physical therapy and medication had not relieved the 
veteran's symptoms, and that there was not much more he could 
do for the veteran.  He scheduled the veteran for epidural 
injections.

The August 2003 examination report reflects that the veteran 
related that he had experienced low back pain since 1993, and 
that he had received three epidural injections which provided 
temporary relief.  He took Tylenol with codeine for relief.  
He was barely able to walk two blocks with the aid of a cane 
and knee brace, and his gait was unsteady.  He denied any 
flare-ups.  

Physical examination revealed tenderness of the left 
sacroiliac joint.  Range of motion on forward bending was to 
72 degrees (normal, 95), backward extension to 20 degrees 
(normal, 35), left lateral flexion was to 30 degrees, right 
to 36 degrees (normal 40 in each direction), left rotation to 
30 degrees, and right rotation was to 28 degrees (normal, 34 
in each direction).  The veteran exhibited pain at the end of 
all movements.  The examiner noted that repetitive motion 
resulted in increased pain and fatigue, but no additional 
limitation of motion.  The examiner also noted objective 
evidence of spasm and tenderness at the L5-S1 area of the 
left sacroiliac area.  There were no sensory deficits, 
neurologically. Motor was 5/5 and reflexes 2+.  Lasegue sign 
was negative, Waddell test was negative, and there was no 
vertebral fracture.  X-rays showed grade 1 anterior 
spondylolosthesis and degenerative disc disease at L5-S1 with 
narrowing of disc space and vacuum disc formation.  The 
examiner rendered a diagnosis of low back syndrome with 
degenerative disc disease at L5-S1 and left sacroiliac joint 
pain.

Physical examination of the right knee revealed edema, mild 
effusion, mild weakness, and tenderness on the anterior and 
posterior aspect.  There was no instability or ankylosis.  
The veteran's gait was antalgic and he favored the right 
knee.  Range of motion was 0 to 130 degrees, with mild pain 
at the end of the flexion.  Lachman's and McMurray's tests 
were negative.  A May 2003 X-ray was read as showing tri-
compartmental osteoarthritis.  The examiner diagnosed 
osteoarthritis.

The November 2004 neurological examination report reflects 
that the veteran related that he experienced intense low back 
pain, mostly localized around the lumbosacral paravertebral 
muscles bilaterally, and it could radiate to both buttocks, 
left more than right, and to both lower extremities, left 
more than right.  At its worse, on a scale of one to ten, the 
veteran assessed it as 10/10, and after taking medication, 
7/10.  He complained of numbness and weakness in both lower 
extremities.  Walking, prolonged sitting, and stooping 
aggravated the pain.  The epidural blocks provided only 
temporary relief to some extent.  A June 2004 MRI examination 
revealed an extensive disc deformity, which represented a 
combination of disc bulge and herniation, as well as a grade-
1 anterior subluxation, at L3-L4 and moderate central spinal 
stenosis.  At L5-S1, there also was anterior subluxation and 
disc herniation, spinal stenosis, and diffuse disc bulge.  

Physical examination revealed motor strength of the lower 
extremities to be 4/5 on the right and -5/5 on the left, both 
proximal and distal musculature.  No significant atrophy was 
noted.  Right knee jerk was not available and left was 1+.  
Both ankle jerks were trace, and plantars were flexors.  
Cerebellar coordination was difficult, with right heel-to-
shin secondary to right knee pain and back problems.  The 
veteran rose slowly and walked slowly with a walker.  He 
could not perform heel and toe walk.  There was positive 
tenderness and positive spasm noted on the lumbosacral spine 
in the area of L4-L5 and L5-S1 lumbar paravertebral muscles 
bilaterally.  Range of motion of the lumbar spine was as 
follows: forward flexion to 55 degrees, extension to 18 
degrees, and lateral flexion 15 to 18 degrees bilaterally.  
Straight leg raising was to 45 degrees on the right and to 55 
on the left.  Sensation to pinprick was intact all over.  The 
examiner rendered diagnoses of chronic lower back strain, 
chronic lower back pain, and lumbosacral radiculopathy.  He 
observed that the veteran's pain would reduce his threshold 
of pain and fatigue, and cause weakness and lack of 
endurance.

The December 2004 spine examination report reflects that the 
veteran denied flare-ups or use of a back brace.  Physical 
examination revealed the lumbar spine to be slightly 
hyperlorditic.  There was a minimal amount of diffuse 
lumbosacral paraspinal tenderness and no palpable muscle 
spasms.  There were no other postural abnormalities.  
Lumbosacral range of motion was: forward flexion to 60 
degrees, extension to 25 degrees, and side bending and 
rotation both to 20 degrees bilaterally.  Motor strength for 
both lower extremities was 5/5 for knee flexors and 
extensors, and 5/5 for ankle plantar and dorsiflexors.  There 
were no sensory deficits to light touch bilaterally.  Muscle 
stretch reflexes were 2+/4 for quadriceps and Achilles 
tendon, and Lasegue' s sign was negative.  There was no loss 
of lumbar spine range of motion with repetitive motion.  The 
examiner diagnosed lumbosacral sprain and strain injury.

As concerned the veteran's right knee, he denied any flare-
ups or use of a brace but related that the pain was constant 
and he experienced swelling.  He also related that the knee 
did not lock but it could fatigue.  He took Tramadol for 
relief.  Physical examination revealed no tenderness, 
effusion, edema, or guarding of movement.  There was no 
ankylosis or sign of unusual shoe wear.  Range of motion was 
0 to 135 degrees.  Repetitive motion resulted in a loss of 10 
degrees of flexion.  The ligaments were intact, and McMurray' 
s test was positive.

A January 2005 report of the veteran's orthopedist reflects 
that the veteran's lumbar spine disc disease was so bad that 
the veteran could not walk, even with a cane.  Due to his 
severe spinal stenosis, the provider referred him for 
epidural steroid injections, and recommended he continue the 
Ultram for pain.  He also noted that the veteran was dragging 
his right leg.

At the hearing, the undersigned observed the veteran to 
constantly move in an effort to find a comfortable position 
while seated.  The veteran related that his pain, to include 
the radiation into his lower extremities, was constant, and 
that he had started using a back and a knee brace.  He 
described his pain as 7-8/10 on good days, and that, 
sometimes, he could say that the pain was 16/10.  He also 
related that he could use a cane for walking short distances 
but he needed a walker for longer distances.  The veteran 
also related that he had become prone to falls due to his 
disability.



Analysis

Low Back Syndrome and Lower Extremity Radiculopathy  

The criteria for rating spine pathology (other than 
intervertebral disc syndrome) was changed after the veteran 
filed his claim.  The SOC provided the veteran with notice of 
the change and considered the veteran's low back evaluation 
under both.  Thus, the Board may do likewise.  See Bernard v. 
Brown, 4 Vet. App. 384.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulation specifically provides 
for retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); VA O.G.C. Prec. 
Op. No. 7-2003 (Nov. 19, 2003).

The RO considered the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  He was 
rated at 20 percent for his spine limitation of motion under 
both the prior and current criteria, and 10 percent for the 
neurologic manifestations in each lower extremity.  

The current rating criteria for spine pathology became 
effective on September 26, 2003.  In addition to the changes 
in the way spine pathology is rated, the current criteria 
proposed specific standards for spine range of motion, see 
38 C.F.R. § 4.71a, Plate V (2005), and changed the Diagnostic 
Codes designation as well.  See Diagnostic Codes 5235-5243 
(2005).  While noting that the current criteria would be 
applicable to the veteran solely for the period beginning on 
September 26, 2003, the Board nonetheless finds that the 
current criteria are not more favorable to the veteran than 
the criteria in effect prior to that date.  Specifically, the 
maximum rating which the evidence would support under the 
current criteria for thoracolumbar spine pathology is 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  
Thus, the Board will apply the criteria in effect prior to 
September 26, 2003, to the entire appeal period.

The criteria for rating intervertebral disc syndrome was 
changed, effective September 23, 2002.  These criteria were 
in effect at the time the veteran filed his claim in October 
2002.  The intervertebral disc syndrome criteria require 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002) (67 F.R. 54345, 
54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities will be evaluated 
using the criteria for the most appropriate orthopedic 
diagnostic code or codes, and neurologic disabilities will be 
evaluated separately using the criteria for the most 
appropriate neurologic diagnostic code or codes.  Id., Note 
2.

The claims file reflects no evidence of incapacitating 
episodes as defined by the rating criteria.  Thus, a higher 
rating under those criteria is not warranted, and the veteran 
will be rated on the basis of his chronic orthopedic and 
neurologic manifestations.  For the orthopedic pathology, 
severe limitation of motion of the lumbar spine warranted a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (in effect prior to September 26, 2003).  Severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
evaluation.  Diagnostic Code 5295 (in effect prior to 
September 26, 2003).

The Board finds that, after resolving all doubt in favor of 
the veteran, the veteran's severe degenerative disc disease, 
with spinal stenosis, lumbar spinal tenderness, spasms, and 
constant pain, more nearly approximate severe lumbosacral 
strain and a 40 percent evaluation for his chronic orthopedic 
manifestations.  38 C.F.R. §§ 4.1, 4.3, 4.7.  The Board notes 
that the 2004 spine examination noted no findings of spasms, 
but the neurologic examination just one month earlier noted 
tenderness and spasms, as well as the X-ray findings.  Both 
examinations noted objective indicia of his pain.  

The RO granted a 10 percent evaluation for incomplete 
paralysis of a peripheral nerve below each knee.  The term 
"incomplete paralysis," with this and other  peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type  picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to  partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the  peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is manifested by foot 
dangle and drop, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost.  
Diagnostic Code 8520.  Mild incomplete paralysis warrants an 
evaluation of 10 percent, moderate incomplete paralysis, 20 
percent, moderately severe, 40 percent, and severe, with 
marked atrophy, 60 percent.  Diagnostic Code 8520.  The Board 
finds that the veteran's neurologic manifestations more 
nearly approximates moderate incomplete paralysis on the 
right, and mild on the left.  38 C.F.R. §§ 4.3, 4.7.

The 2004 neurologic examination revealed the veteran to have 
less motor strength on the right at 4/5 than the left, as 
well as an absence of right knee jerk and only a trace for 
the ankle.  The examiner noted the veteran's inability to 
heel and toe walk and that he walked slowly with a walker.  
The 2005 report of the veteran's private orthopedist noted 
that he dragged his right leg when he walked.  The Board 
finds that these findings more nearly approximate moderate 
incomplete paralysis.  The Board finds that a higher 
evaluation is not warranted, as the veteran's right lower 
extremity symptoms still fall significantly short of complete 
paralysis.  He is still able to flex his right knee, his 
right foot does not dangle, and no atrophy was noted, to name 
some of the evidence which mitigates against a finding of 
moderately severe or higher.  38 C.F.R. § 4.7.

The Board further finds that the neurologic symptoms in the 
veteran's left lower extremity do not more nearly approximate 
an evaluation higher than 10 percent.  There was no atrophy 
noted, motor strength was almost normal at -5/5, left knee 
jerk was 1+, and there was no evidence of an inability to 
ambulate.


Right Knee Osteoarthritis

The veteran is rated at 10 percent for his right knee.  
Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 
20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  With any form of 
arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Where compensable limitation of motion 
is demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

The 2004 examination report reflects that the veteran's range 
of motion for his right knee was 0 to 130 degrees.  To 
warrant a compensable evaluation for limitation of motion of 
the leg, motion on flexion must be limited to 45 degrees on 
flexion or to 10 degrees on extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  As noted, the veteran's 
limitation of motion is not nearly that severe.  Thus, he is 
appropriately rated under Diagnostic Code 5003.  The Board 
finds that his symptoms more nearly approximate a 10 percent 
evaluation.  38 C.F.R. § 4.7.  A higher, 20 percent, 
evaluation is not more nearly approximated, as there is no 
evidence of two or more major joints with incapacitating 
exacerbations.  The medical evidence reflects that the 
veteran's primary pathology is in his lower back.

There is no evidentiary basis to support a separate 
evaluation for non-limitation of motion symptomatology, such 
as subluxation or instability.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997).

The Board has considered the doctrine of reasonable doubt, 
accorded it to him where indicated, and finds that the 
preponderance of the evidence shows his low back disability 
to more nearly approximate an evaluation of 40 percent, his 
right lumbosacral radiculopathy 20 percent, his left 
lumbosacral radiculopathy, 10 percent, and his right knee 
disability, 10 percent.  Further, the Board finds that these 
evaluations adequately compensate the veteran for his 
functional loss due to pain, fatigue, and weakness.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.




ORDER

Entitlement to an evaluation not to exceed 40 percent for 
lumbosacral strain is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation not to exceed 20 percent for 
right lower extremity radiculopathy is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for left 
lower extremity radiculopathy is denied.

Entitlement to an increased rating for osteoarthritis of the 
right knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


